--------------------------------------------------------------------------------

Exhibit 10.9




EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 26th of December,
2008, by and between International Aerospace Enterprises, Inc., a Nevada
corporation, (“IAE” or "Employer") and John M. Peck, an individual, 2050 Russett
Way, Carson City, Nevada 89703 ("Employee").


WITNESSETH:


WHEREAS, the Employee has agreed to be employed by the Employer as its Chief
Executive Officer; and


WHEREAS, it is in the Employer's best interest to obtain the services of the
Employee; and


WHEREAS, the Employer and the Employee have previously engaged in negotiations
regarding the terms and conditions of their future employment relationship; and


WHEREAS, the Employer and the Employee are desirous of now committing to writing
the agreed upon terms and conditions of their future employment relationship by
way of this Agreement.


NOW THEREFORE, in consideration of the mutual premises and covenants contained
herein and for other good and valuable consideration by each of the parties, it
is hereby agreed as follows:


1.           Employment.  The Employer, by authorization of a resolution duly
adopted by Employer's Board of Directors ("the Board"), a copy of which is
attached hereto as Exhibit A, hereby authorizes and agrees to employ the
Employee and the Employee hereby accepts said employment upon the terms and
conditions hereinafter set forth.


2.           Positions and Titles.  The Employee shall have the title of Chief
Executive Officer of IAE, and shall be appointed to such standing committees of
the Employer that are or may be formed during the period of this Agreement.  The
Employee shall perform such duties as are normally associated with the position
of Chief Executive Officer of the Employer and such additional duties as may,
from time to time, be assigned by the Board, and shall establish, maintain and
support the goals of the Employer, and shall further have the usual authority
associated with said position and office as more fully described in the Bylaws
of the Employer in effect during the term of this Agreement.


3.           Term.  The term or period of this Agreement shall be for the period
effective as of December 26, 2008 and ending on the day after the three year
anniversary of the date hereof (the “Anniversary Date”), provided, however, that
the term of this Agreement shall be automatically extended under the same terms
and conditions for additional terms of one (1) year each unless at least
one-hundred twenty (120) days prior to expiration of the initial term or any
subsequent term, either party shall deliver to the other written notice of their
intent to terminate said employment or to negotiate other terms and conditions
thereof.  In the event this Agreement is not renewed or extended and Employee
does not enter into a new employment agreement with Employer, Employee shall be
paid the compensation as outlined, depending on the circumstance, under this
Agreement.   The Employee agrees to remain in the employ of the Employer during
the period this Agreement is in effect unless terminated pursuant to any of
paragraphs 7 or 8.


4.           Performance of Duties.  During the period of the Employee's
employment, the Employee shall perform faithfully the duties required of him and
agrees to devote that amount of time, attention, skill and ability necessary to
properly perform said duties.  It is also understood and agreed that the
Employee may, from time to time, serve on the boards of directors of other
corporations as may be approved by the Board, whose approval shall not be unduly
withheld, provided that such service neither interferes with the performance of
his duties for the Employer nor creates any actual or potential conflict of
interest with respect to the Employee's loyalties, obligations or duties to the
Employer’s.


 
1

--------------------------------------------------------------------------------

 
 
5.           Compensation.  The employer shall pay to the Employee as
compensation for his services hereunder, the amounts set forth, subject to the
further provisions of this paragraph:
 
(A)           Salary.  The Employee shall be paid an annual salary of one
Hundred Twenty-Six Thousand and No/100ths US Dollars ($126,000.00) for the three
year term of this Agreement.  If this Agreement is automatically extended under
the same terms and conditions for additional terms of one (1) year after the
three year term of this Agreement, Employee shall be paid according to the
payment standards in place with the Employer.


(B)           Annual Cash Bonus. In addition to the compensation set forth in
subsection 5(A) above, during the term of this Agreement, Employee may be
entitled to a cash bonus (the “Annual Bonus”) for the fiscal years ending
December 31 based on Employee’s and Employer’s performance during such fiscal
year.  The Employee shall be eligible for an annual cash bonus of five percent
(5%) of each year's net profit.   The Annual Bonus shall be paid no later than
June 30 of the year after the year which said bonus is earned.
 
(C)           Annual Stock Bonus. Beginning with the end of fiscal year 2009,
and continuing throughout the life of this Agreement, the Employee shall be
eligible for an annual stock bonus according to the following schedule:  a ten
percent (10%) increase from the previous year’s gross sales of $600,000 shall
entitle the Employee to One Hundred and Twenty-Five Thousand (125,000) Shares of
the Employer; a fifteen percent (15%) increase from the previous year’s gross
sales shall entitle the Employee to Two Hundred and Fifty Thousand (250,000)
Shares of the Employer; a twenty percent (20%) increase from the previous year’s
gross sales shall entitle the Employee to Three Hundred and Seventy-Five
Thousand (375,000) Shares of the Employer and a twenty-five percent increase
from the previous year’s gross sales shall entitle the Employee to Five Hundred
Thousand (500,000) Shares of the Employer.


(D)           Director's and Committee Attendance Fees.  The Employee shall be
entitled to receive fees for attendance at all meetings of the Board and
standing committees to which he has been appointed, payable at such times as
shall be in accordance with the Employer's practices and at the rates determined
by the Board and the Compensation Committee of IAE which is One Thousand and
No/100ths US Dollars ($1,000.00).
 
6.           Additional Benefits.  In addition to the salary specified in
Paragraph 5(A) and Annual Bonuses specified in Paragraph(s) 5(B,C) above,
Employer shall provide Employee additional benefits as follows:


(A)           Business Expenses.  The Employer will reimburse the Employee in
full for all reasonable expenses incurred by the Employee in pursuit of the
Employer's business during the period of this Agreement.  The Employee shall be
required to submit the appropriate expense reports and vouchers in support of
the expenses incurred on behalf of the Employer as required by the general
practices and procedures of the Employer and in compliance with all reasonable
business expense requirements of the Internal Revenue Service.


(B)           Majority Shareholder.  The Employee will receive shares in order
to maintain a majority shareholder position in the Employer.  From time to time
additional shares may need to be issued in order to maintain the position of
majority shareholder of the Employer and from time to time additional
shares.  Upon termination of this Employment Agreement, whether voluntarily or
involuntarily, the Employee will return to the Treasury of the Employer all
shares it received in order to maintain a majority shareholder position less
five million shares which Employee shall retain.  The only shares the Employee
will retain are the shares he earned as compensation under the annual stock
bonus section plus the additional five million shares.


(C)           Disability.  If the Employee becomes unable to perform the
services expected hereunder by reason of severe health issues, beginning with
the last day of the month that the Employer determines that the Employee is
first disabled, the Employee’s compensation shall immediately be reduced to
Ninety-Six Thousand and No/100ths US Dollars ($96,000.00) and all annual bonuses
and benefits shall cease. The reduced compensation shall be paid until the
Employee’s Anniversary Date.  In exchange for the reduced compensation package,
the Employee will continue to serve on the Board of Directors of the Employer
without compensation for attendance at meetings and reimbursement of business
expenses.  The Employer will not be responsible for or need to acquire
disability insurance on the Employee.


 
2

--------------------------------------------------------------------------------

 
 
7.           Termination.  This Agreement may be terminated pursuant to the
following:


(A)  Voluntary Termination by either the Employee or the Employer.  The Employee
may voluntarily terminate this Agreement by providing one hundred twenty (120)
days written notice to Employer in the event of a termination pursuant to this
subparagraph.  All Compensation as specified in Paragraph(s) 5 (A) through (D)
above, shall terminate immediately upon receipt of notice.  The Employer may
voluntarily terminate this Agreement by providing one hundred twenty (120) days
written notice to the Employee “Written Notice”.  For the right to voluntarily
terminate the Employee, the Employer must pay to the Employee One Hundred and
Twenty-Six Thousand Dollars ($126,000), payable on the last day of the Written
Notice. All Annual Bonuses earned will be determined at the end of the year in
which the Written Notice is effective and pursuant to a pro-rata formula based
upon the time that had expired in that year prior to the effective date of the
Written Notice.


(B)  Involuntary Termination.  This Agreement may be terminated by the Employer
for "Just Cause".  For purposes of this Agreement, "Just Cause" shall mean:
Unappealable conviction by a trial court of a felony or crime involving moral
turpitude; declaration of unsound mind by court order; or the failure to
diligently apply himself to the duties required by Employer.  In the event the
Employee is judged by Employer as failing to diligently apply himself to the
duties hereunder, Employer will provide written notice to Employee specifying
with particularity the conduct constituting such failure and such steps as are
necessary to warrant the deficiency of performance.  Employee will be allowed
thirty (30) days from the date of such notice to attempt to correct the
deficiencies.  Upon the expiration of this cure period, Employer will provide
written notice to Employee of the adequacy or failure of efforts made by
Employee to correct the deficiencies.  The Employer agrees to provide the
Employee at least sixty (60) days written notice of termination pursuant to this
subparagraph.  In the event of a termination under this subparagraph (B),
Employee shall be paid the same compensation at the same times that would be
paid under this Agreement through the effective date of Employee’s
termination.  In the event of a termination pursuant to this subparagraph, the
Annual Bonus payable to Employee pursuant to paragraph 5(B) hereof, for the
fiscal year within which said termination occurs, shall be pro-rated and paid to
Employee through the date of termination of Employee's daily managerial
responsibilities.


(C)  Severance Pay.  Upon any termination pursuant to paragraph 6(C) or 7(A)
hereof, Employee shall be paid the compensation that is outlined in said
paragraphs.  Such compensation shall include any Annual Bonuses earned pursuant
to paragraph 5(B,C) hereof, for the fiscal year within which said termination
occurs, which Annual Bonuses shall be pro-rated through the date of termination
of Employee's daily managerial responsibilities.


8.           Change of Ownership.  This Agreement shall terminate in the event
that the Employer or all or substantially all of Employer’s assets, and/or
goodwill, or its stock are purchased in conjunction with a corporate (stock or
assets) sale, or merger.  In such event, all employment agreements, management
agreements and consulting agreements of the Employer will be honored and all
individuals/entities shall be entitled to receive their salaries and/or fees,
bonuses and expenses up to the effective date of such transaction.  In addition,
the Employee shall also be entitled to receive the buyout provision provided in
Section 7(a), above, through the end of the term of this Agreement, provided
Employee is not offered a comparable position under the same terms and
conditions of this agreement with the acquiring company or operation.  All
compensation to all the individuals/entities as well as the severance pay for
the Employee will be paid within ninety (90) days of the effective date of the
transaction.  Upon the event of all payments, Employer and employee(s),
management and consultants shall have no further obligations under this
Agreement.


9.           Obligations on Termination.  In addition to the obligations on the
Employee set forth in paragraph 9 herein, upon termination of employment for any
reason, the Employee shall deliver to the Employer all correspondence, letters,
records, computer programs, data bases and any and all other material pertaining
to or containing information relative to the business of the Employer or its
affiliates which the Employee has acquired during his association with Employer
as well as all stock referenced in Paragraph 6(B).


 
3

--------------------------------------------------------------------------------

 
 
10.           Indemnification.  The Employer agrees to indemnify and defend
Employee (and his heirs, executor, and administrators) from all claims,
liabilities, judgments, settlements, costs and expenses, including all
attorneys' fees, imposed upon or reasonably incurred by him in connection with
or resulting from any action, suit, proceeding, or claim to which he is or may
be made a party by reason of his being or having been an employee of the
Employer (whether or not an employee at the time such costs or expenses are
incurred by or imposed upon him) to the full extent provided for in the
Employer's Articles of Incorporation or the laws of the State of Nevada,
whichever is broader, as in effect on the date of execution hereof.  Such right
of indemnification shall not be deemed exclusive of any rights to which he may
be entitled otherwise.


11.           Death of Employee.  In the event of the Employee's death during
the term of this Agreement, the Agreement shall stand terminated and all
payments hereunder shall ceases as of the date of death, except as to the
following:
 
(A)           The base salary being paid to the Employee by the Employer as of
the date of death shall be Ninety-Six Thousand and No/100ths US Dollars
($96,000.00) paid to Employee's estate for the period remaining until the
Anniversary Date.


(B)           The Annual Bonus payable to the Employee by the Employer for the
fiscal year within which the date of death occurs shall be prorated through the
date of death.
 
12.           Assignment of Agreement.  This Agreement is not assignable.


13.           Amendments.  This Agreement cannot be changed or terminated orally
and no waiver of compliance with any provision or condition hereof shall be
effective unless evidenced by an instrument in writing duly executed by the
parties hereto and sought to be changes by such waiver.


14.           Writing.  This Agreement sets forth the entire understanding of
the parties with respect to the employment of the Employee by the Employer and
supersedes any and all prior agreements, arrangements and understanding relating
to the subject matter hereof.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.


15.           Waiver.  The waiver by the Employer or the Employee of any breach
of any provisions of this Agreement shall not operate or be construed as a
waiver of any subsequent breach of this Agreement.


16.           General Provisions.


(A)           Should any controversy or claim arise out of or relate to the
Agreement, or a breach thereof, the parties shall attempt to negotiate a
settlement of their differences.  If, however, the negotiations are
unsuccessful, either party may seek the aid of a court of competent jurisdiction
in Nevada.  In that event, the court shall deny attorneys' fees and costs to the
party not prevailing and award the same to the party who
prevails.  Notwithstanding the foregoing, any controversy or claims arising out
of, or relating to this Agreement or the breach thereof, shall at the option of
either party, be settled by arbitration in the Carson City, Nevada area in
accordance with the rules of commercial arbitration then obtaining of the
American Arbitration Association, and judgment upon the award rendered may be
entered in any court having jurisdiction thereof.


(B)           In the event that any term, provisions, or paragraph of this
Agreement is declared illegal, void or unenforceable, the same shall not effect
or impair the other terms, provisions or paragraphs of this
Agreement.  Covenants contained in this Agreement shall be independent.  The
doctrine of severability shall be applied.  The parties do not intend by this
statement to imply the illegality, voidness or unenforceability of any of the
terms, provisions or paragraphs of this Agreement.
 
17.           Captions.  The captions for each paragraph are not part of this
Agreement, but are for identification purposes.
 
18.           Governing Law.  This Agreement is made under and shall be
construed pursuant to the laws of Nevada.


 
4

--------------------------------------------------------------------------------

 
 
19.           Notices.  Any notice, writing, report or other document required
or permitted hereunder shall be in writing and shall be given by prepaid
registered or certified mail, with return receipt requested, addressed as
follows:


IF TO THE EMPLOYER:


International Aerospace Enterprises, Inc.
2050 Russett Way
Carson City, Nevada 89703


Attention: Chairman of the Compensation Committee


IF TO THE EMPLOYEE:


John M. Peck
2050 Russett Way
Carson City, Nevada 89703




The date of any such notice and of service thereof shall be seemed to be the
date of dispatch.  Either party may change its address for purposes of notice by
giving notice in accordance with the provisions of this paragraph.


IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the date and year first above written.


FOR THE EMPLOYER:


INTERNATIONAL AEROSPACE
  ENTERPRISES, INC.


 /s/ John M. Peck                                     
John M. Peck


THE EMPLOYEE:


JOHN M. PECK


 /s/ John M. Peck                                     
John M.
Peck                                                                                           

 
5